Exhibit 10.15

FEDERAL HOME LOAN BANK OF CHICAGO

EXECUTIVE INCENTIVE COMPENSATION PLAN

 

I. PURPOSE

Members of the Bank’s Executive Team (excluding the President & CEO) are
eligible to participate in the Federal Home Loan Bank of Chicago Executive
Incentive Compensation Plan (“Plan”). The purpose of the Plan is to give a
select group of management and highly compensated employees strong incentives to
make difficult decisions and to expend exceptional efforts to enhance the
financial performance of the Bank.

Incentive compensation is to be awarded by the President & CEO with approval of
the Personnel & Compensation Committee of the Board of Directors (the “Board”)
in accordance with the terms and conditions in this Plan.

 

II. ELIGIBILITY FOR AWARD

To receive an award under the Plan, the following eligibility conditions must be
satisfied:

A. The recipient is a member of the Bank’s Executive Team (excluding the
President & CEO) during the Plan year or is a senior officer designated by the
President & CEO to participate in the Plan;

B. The recipient has defined and satisfied personal goals and other performance
expectations, as established and approved by the President & CEO, and the
recipient has achieved specific levels of job performance for the Plan year; and

C. The recipient displays, in the judgment of the President & CEO, a commitment
to the Bank as a whole and team spirit.

 

III. PLAN CRITERIA AND MAXIMUM AWARD PERCENTAGE

A. Plan Criteria

The Plan criteria consist of a series of corporate goals established annually
(“Bank Criteria”) based upon the



--------------------------------------------------------------------------------

approved Business Plan for the Plan year. The Bank Criteria will be communicated
within the first three (3) months of each Plan year and will specify:

 

  (i) Bank Criteria description;

 

  (ii) Plan Year Performance Target for each of the Bank Criteria; and

 

  (iii) Target Value or weighting attributed to each of the Bank Criteria.

The Bank Criteria, Performance Targets and Target Values for a Plan year shall
be established by the Personnel & Compensation Committee.

 

  B. Plan Administration

The Maximum Award Percentage is calculated by calculating the actual Plan year
performance as a percent of target for each of the Bank Criteria separately,
multiplying the results for each criterion by its associated Target Value and
adding the resulting totals to calculate the Award Coefficient Factor.

The total Award Coefficient Factor is applied to the Award Formula Table to
determine the Maximum Award Percentage. The Maximum Award Percentage and the
Award Formula Table are established for each Plan year and communicated as part
of the Plan Worksheet for that Plan year.

After the Maximum Award Percentage is calculated for a Plan year, the
President & CEO shall establish an award pool for this Plan and determine the
award to be made to each recipient, in his sole discretion. Individual awards
will be approved by the Personnel & Compensation Committee of the Board of
Directors.

 

  C. Discretionary Awards

In any Plan year, the President & CEO may establish a discretionary bonus pool
which may be used to grant individual Discretionary Awards as set forth in this
Section III.C. The amount of such bonus pool shall be determined at the
discretion of the President & CEO up to a percentage of the aggregate incentive
award opportunity (base salary x Maximum Award Percentage) for all eligible
recipients in a Plan year, as approved by the Personnel & Compensation
Committee.

 

-2-



--------------------------------------------------------------------------------

If the President & CEO has established a discretionary bonus pool for a Plan
year, the President & CEO shall have the authority to grant an additional
incentive award (“Discretionary Award”) to recipients who are otherwise eligible
to receive an incentive award under this Plan for the Plan year. The
determination of the recipients of a Discretionary Award and the amount of such
Discretionary Award for each such recipient shall be in the sole discretion of
the President & CEO, provided that the aggregate amount of Discretionary Awards
granted in any Plan year shall not exceed the amount of the discretionary bonus
pool previously determined by the President & CEO for such year. A Discretionary
Award is made to a recipient in addition to the incentive award made to such
recipient pursuant to Section III.B of this Plan and need not be related to the
recipient’s base compensation. The President shall not be required to distribute
the full amount of any discretionary bonus pool. All Discretionary Awards shall
be deemed to be an “award” for all purposes under this Plan.

The Personnel & Compensation Committee shall receive a report in a Plan year
where Discretionary Awards are granted.

 

IV. FORM AND TIME OF PAYMENT

 

  A. Form

Payment shall be made in cash.

 

  B. Time

 

  (i) Fifty percent (50%) of an award shall be payable no later than two and
one-half months after the Plan award year end as long as the recipient is
employed as of such Plan year end.

 

  (ii) Twenty-five percent (25%) of an award shall be payable no later than two
and one-half months after the anniversary of the Plan year end to which the
award relates, as long as there were not material inaccuracies relating to
financial reporting or award performance metric criteria for the Plan award year
or the succeeding Plan year as determined by the Board.

 

-3-



--------------------------------------------------------------------------------

  (iii) Twenty-five percent (25%) of an award shall be payable no later than two
and one-half months after the second anniversary of the Plan year end to which
the award relates, as long as there were not material inaccuracies relating to
financial reporting or award performance metric criteria for the Plan award year
or either of the two (2) succeeding Plan years as determined by the Board.

 

  (iv) Notwithstanding the foregoing,

 

  (1) The entire award balance of any award recipient who dies while still
employed at the Bank shall be payable to such decedent’s beneficiary, heirs or
legatees, as provided by law, within sixty (60) days of such event.

 

  (2) The entire award balance of any award recipient who (i) becomes Disabled,
or (ii) attains age 60 and retires (for purposes of the Financial Institutions
Retirement Fund) from active employment at the Bank, shall be payable to the
award recipient within sixty (60) days of such event.

 

  (3) In the event of: (i) a Change of Control; or (ii) a termination of the
award recipient’s employment for Good Reason, the award shall be payable to the
award recipient within sixty (60) days of such event.

 

  (4) Should any income tax become due based on payments to the recipient, such
amount of tax shall become immediately available for withdrawal.

 

  (v) The retained award balance of a recipient shall be credited as of the end
of each calendar quarter with interest at the same rate as the 90-day FHLB note
rate during each corresponding quarter. In lieu of such rate, the Committee may
designate, from time to time, such other indices of investment performance or
investment funds as the measure of investment performance.

 

-4-



--------------------------------------------------------------------------------

  C. Payment Deferral

An award recipient may elect to defer the receipt of all or any amount of any
award under the Plan and to have such amount credited to an account under and
paid according to the terms of the Federal Home Loan Bank of Chicago Benefit
Equalization Plan. Election of such deferral shall be subject to the following
rules:

 

  (i) An election to defer all or any portion of an award that may be made
pursuant to Section III.B of this Plan must be made no later than June 30 of the
award Plan year; and

 

  (ii) An election to defer all or any portion of a discretionary award that may
be made pursuant to Section III.C of this Plan must be made prior to January 1
of the award Plan year; provided, however, that with respect to the 2010 Plan
year only, a deferral election with respect to a discretionary award that may be
made pursuant to Section III.C for the 2010 Plan year must be made no later than
March 1, 2010.

 

V. MISCELLANEOUS

Base pay may be adjusted annually by merit increases, but is not affected by any
incentive award.

The Bank shall during each Plan year give the Personnel & Compensation Committee
a mid-year status report on progress toward performance targets established
hereunder.

The Plan and any awards hereunder are subject to Federal Housing Finance Agency
regulations and policies.

 

VI. OTHER TERMS AND CONDITIONS

 

  A. Discretionary Authority

The Bank, with the approval of the Personnel & Compensation Committee, may make
adjustments in the criteria established herein for any award period whether
before or after the end of the award period and, to the extent it deems
appropriate

 

-5-



--------------------------------------------------------------------------------

in its sole discretion which shall be conclusive and binding upon all parties
concerned, make awards or adjust awards to compensate for or reflect any
significant changes which may have occurred during the award period which alter
the basis upon which such performance targets were determined or otherwise. The
Bank, with the approval of the Personnel & Compensation Committee, may, in its
discretion, make additional awards in such amounts as it deems appropriate in
consideration of extraordinary performance by the Bank.

 

  B. Other Conditions

 

  (1) No person shall have any claim to be granted an award under the Plan and
there is no obligation for uniformity of treatment of eligible employees under
the Plan. Except as otherwise required by law, awards under the Plan may not be
assigned.

 

  (2) Neither the Plan nor any action taken hereunder shall be construed as
giving to any employee the right to be retained in the employ of the Bank.

 

  (3) The Bank shall have the right to deduct from any award to be paid under
the Plan any Federal, state or local taxes required by law to be withheld with
respect to such payment.

 

  (4) No award shall be paid to an employee for the current Plan year if such
employee’s employment ceases prior to the end of the Plan year, whether by
resignation, termination or otherwise.

 

  (5) Any award hereunder may be reduced pro rata in the event that an award
recipient (i) commences employment with the Bank during the Plan year or (ii) is
absent from the Bank (other than regular vacation) during the Plan year whether
through approved leave or otherwise, including but not limited to: short or long
term disability, leave under the Family and Medical Leave Act, a personal leave
of absence or military leave.

 

  C. Plan Administration

 

  (1) The Bank shall have full power to administer and interpret the Plan and to
establish rules for its administration. The levels of financial and

 

-6-



--------------------------------------------------------------------------------

  (2) individual performance, established pursuant to this Plan, achieved for
each award period shall be conclusively determined by the Bank. Any
determinations or actions required or permitted to be made by the Bank may be
made by the President & CEO. The Bank and President & CEO of the Bank in making
any determinations under or referred to in the Plan shall be entitled to rely on
opinions, reports or statements of officers or employees of the Bank and of
counsel, public accountants and other professional or expert persons.

 

  (3) The Plan shall be governed by applicable Federal law.

 

  (4) The Plan shall be construed in a manner consistent with the applicable
requirements of Section 409A of the Code, and the Personnel & Compensation
Committee, in its sole discretion and without the consent of any recipient or
beneficiary may amend the provisions of the Plan if and to the extent that the
Personnel & Compensation Committee determines that such amendment is necessary
or appropriate to comply with the applicable requirements of Section 409A of the
Code.

 

  (5) This Plan supersedes the prior Management Incentive Compensation Plan for
the Plan year commencing on January 1, 2010.

 

  D. Definitions

For purposes of the Plan:

 

  (i) “Beneficiary” shall mean the beneficiary or beneficiaries of the recipient
who are designated in writing by the recipient on a form provided by, filed with
and accepted by the Bank, or in the absence of any such designation, to the
beneficiary or beneficiaries of the recipient who are entitled to receive the
benefits of the recipient which are payable under the qualified defined benefit
pension plan sponsored by the Bank or its successor plan.

 

  (ii) “Change of Control” of the Bank shall mean the occurrence at any time of
any of the following events:

 

-7-



--------------------------------------------------------------------------------

  (1) any person, more than one person acting as a “group” (as defined in
section 1.409A-3(i) (5) of the Income Tax Regulations), acquires ownership of
equity securities of the Bank that, together with equity securities held by such
person or group, constitutes more than 50% of the total voting power of the
equity securities of the Bank; provided, however, that if any person or group,
is considered to own more than 50% of the total voting power of the equity
securities of the Bank, the acquisition of additional equity securities by the
same person or group will not be considered a Change of Control under the Plan.
An increase in the percentage of equity securities of the Bank owned by any
person or group as a result of a transaction in which the Bank acquires its own
equity securities in exchange for property will be treated as an acquisition of
equity securities of the Bank for purposes of this paragraph; or

 

  (2) during any period of twelve (12) consecutive months, individuals who at
the beginning of such period constituted the Board (together with (a) any new or
replacement directors whose election by the Board, or (b) whose nomination for
election by the Bank’s shareholders, was approved by a vote of at least a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; or

 

  (3) the Bank sells or transfers 95% or more of its business and/or assets to
another bank or other entity.

 

  (iii)

“Disability” shall mean a recipient: (1) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (2) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result

 

-8-



--------------------------------------------------------------------------------

 

in death or can be expected to last for a continuous period of not less than
twelve (12) months, receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering employees
of the Bank.

 

  (iv) “Good Reason” shall mean either of the following:

 

  (1) a material reduction by the Bank in the recipient’s base salary, unless
such reduction: (i) is associated with a “General Reduction” in compensation
among employees in the same job grade or employees who are similarly situated
and such reduction is in response to adverse or declining economic conditions;
and (ii) does not exceed 5% of the recipients’ base salary amount in effect at
the time of the reduction; or

 

  (2) the relocation of the recipient’s principal office assignment to a
location more than fifty (50) miles from its location on the date immediately
preceding such assignment.

 

  E. Modification or Termination of Plan

The Bank may modify or terminate the Plan at any time to be effective at such
date as the Bank may determine. A modification may affect present and future
awards and eligible employees.

 

  F. Effective Date.

The Plan shall be effective January 1, 2010.

APPROVED BY THE BOARD OF

DIRECTORS ON THE 26TH DAY

OF JANUARY, 2010.

 

/s/ Peter E. Gutzmer

Its Corporate Secretary

 

-9-